IN THE UNITED STATES COURT OF APPEALS
                              FOR THE FIFTH CIRCUIT



                                        No. 97-41470
                                    Conference Calendar



UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,

versus

LUIS DONALD QUINTERO,

                                                               Defendant-Appellant.

                        - - - - - - - - - -
           Appeal from the United States District Court
                for the Southern District of Texas
                        USDC No. B-96-CV-82
                        - - - - - - - - - -
                         February 10, 1999
Before BARKSDALE and EMILIO M. GARZA, Circuit Judges.*

PER CURIAM:**

       Luis Donald Quintero, federal inmate #62583-079, moves this

court for a certificate of appealability (COA) from the district

court’s dismissal of his 28 U.S.C. § 2255 motion.                               We must

examine the basis of our jurisdiction, sua sponte if necessary.

Mosley v. Cozby, 813 F.2d 659, 660 (5th Cir. 1987).                                A timely notice of

appeal is a prerequisite for the exercise of jurisdiction by this court. United States v. Carr, 979

F.2d 51, 55 (5th Cir. 1992).



       *
      This matter is being decided by a quorum.                             28 U.S.C. §
46(d).
       **
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 97-41470
                                -2-
     Quintero did not timely notice his appeal from the district

court’s judgment of dismissal of his § 2255 motion, and we are

without jurisdiction to consider this case.   See Carr, 979 F.2d at 55.

Accordingly, the motion for a COA is DENIED, and the appeal is

dismissed for lack of jurisdiction.

     MOTION DENIED; APPEAL DISMISSED FOR LACK OF JURISDICTION.